[N THE SUPREME COURT OF TI-IE STATE OF DELAWARE

WILLIAM BACON, §
§ No. 531, 2016
Defendant Below- §
Appellant, §
§
v. § Court Below: Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1511000037
Plaintiff Below- §
Appellee. §

Subrnitted: March 13, 2017
Decided: March 24, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 24‘h day of March 2017, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, his attorney’s motion to withdraw, and the
State’s response, it appears to the Court that:

(l) In June 2016, a Superior Court jury found the defendant-
appellant, William Bacon, guilty of Robbery in the First Degree and Assault
in the Third Degree. 'l`he Superior Court sentenced Bacon to a total period
of thirteen years at Level V incarceration, to be suspended after serving five
years in prison for decreasing levels of supervision. This is Bacon’s direct

appeal.

(2) Bacon’s counsel on appeal has filed a brief and a motion to
Withdraw under Rule 26(c). Bacon’s counsel asserts that, based upon a
complete and careful examination of the record, there are no arguably
appealable issues. By letter, Bacon’s attorney informed him of the
provisions of Rule 26(c) and provided Bacon with a copy of the motion to
withdraw and the accompanying brief. Bacon also was informed of his right
to supplement his attorney's presentation Bacon has not raised any issues
for this Court’s consideration The State has responded to the position taken
by Bacon’s counsel and has moved to affirm the Superior Court's judgment

(3) The standard and scope of review applicable to the
consideration of a motion to withdraw and an accompanying brief under
Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel
has made a conscientious examination of the record and the law for arguable
claims; and (b) this Court must conduct its own review of the record and
determine whether the appeal is so totally devoid of at least arguably
appealable issues that it can be decided without an adversary presentation."

(4) This Court has reviewed the record carefiilly and has concluded
that Bacon’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Bacon’s counsel has made a

 

*Penson v. Ohio, 488 U.S. 75, 83 (l988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. Calr'fornia, 386 U.S. 738, 744 (1967).

2

conscientious effort to examine the record and the law and has properly

determined that Bacon could not raise a meritorious claim in this appeal.
NOW, TI-IEREFORE, I'l` IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFF[RMED.

The motion to withdraw is moot.

 

BY THE COURT:
QM¢F c/'( /rw/QQ
Justice